                      PECHMAN LAW GROUP PLLC
                           A T T O R N E Y S         AT   L A W
                                  488 MADISON AVENUE
                                NEW YORK, NEW YORK 10022
                                      (212) 583-9500
                                 WWW.PECHMANLAW.COM

                                                   May 25, 2021

VIA ECF

The Honorable Katherine Polk Failla

                                                          MEMO ENDORSED
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

     Re: Ruth Palacios, et al. v. BMS Cat, Inc., et al.
         No. 21 Civ. 00152 (KPF)

Dear Judge Failla:

      We represent Plaintiffs in the above-referenced matter and submit this letter to
request a 10-day extension of the deadline to notify the Court of Plaintiffs’ position on
mediation from today, May 25, 2021 to June 4, 2021.

       The reason for this request is that counsel for the parties are still discussing
mediation and would appreciate the additional time to continue those discussions. This
is the first request for an extension of this deadline, and Defendants’ consent to the
request.

      We thank the Court for its time and consideration of this request.

                                                   Respectfully submitted,

                                                   s/Vivianna Morales

                                                   Vivianna Morales



cc: Counsel for Defendants (via ECF)
Application GRANTED.



Dated:   May 25, 2021         SO ORDERED.
         New York, New York



                              HON. KATHERINE POLK FAILLA
                              UNITED STATES DISTRICT JUDGE
